Title: To John Adams from William Cunningham, 31 December 1808
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg. 31st. Dec. 1808.

Enclosed is a News-paper containing, under the Worcester head, a copy of some remarks made at a Meeting of this Town. The author is so plainly indicated by the style of his address, and by his initial, that it is unnecessary, and might appear ostentatious, to be more particular.
With affection and gratitude, / I am, Dear Sir, / Your Friend & Servt.

Wm. Cunningham, Jr.